                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 18-2042 MWF (SPx)                                     Date: February 14, 2020
Title       Linda Vodicka v. Navient Solutions, LLC


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge


                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       On December 6, 2018, the Court issued an Order Staying Proceedings
Pending Arbitration (“Order”). (Docket No. 13). That Order included that counsel
shall file a status report every 60 days beginning on February 7, 2019. The last
report was filed on December 4, 2019. (Docket No. 21). The report that was due
February 3, 2020 has not been filed.

        Plaintiff is ordered to file the status report, and show cause in writing no
later than February 28, 2020, as to why this action should not be dismissed for
failure to comply with this Court’s Order. No oral argument on this matter will be
heard unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-
15. This Order to Show Cause will stand submitted upon the filing of the response.
Failure to respond to the Order to Show Cause will result in dismissal of this
action.

        IT IS SO ORDERED.

                                                                         Initials of Preparer: RS/sjm




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
